Citation Nr: 0706990	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  04-14 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1973 to May 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Waco, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  The veteran testified before the undersigned 
via video conference hearing in January 2007.  A transcript 
of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As to the claim of entitlement to service connection for 
residuals of a back injury, service medical records show that 
the veteran was seen for back pain in January 1976 and 
diagnosed was a pulled muscle.  Post-service, a June 1999 
examination from Samir Y. Khoury, D.C., shows the veteran's 
complaints and/or treatment for thoracic and cervical spine 
pain diagnosed as sprain/strain.  Accordingly, a remand is 
required to obtain a medical opinion as to the relationship, 
if any, between current back disabilities and military 
service.  See 38 U.S.C.A. § 5103A(d) (West 2002). 

In providing this opinion, the examiner should take into 
account the fact that, while the veteran testified that he 
had had back problems ever since his in-service injury and he 
did not really injury his back in the post-service accident, 
the first post-service treatment for back problems appears in 
the record in connection with a claim for Workers 
Compensation.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (per curiam) ("when it is not possible to separate 
the effects of the [service-connected condition and the non-
service-connected condition], VA regulations at 38 C.F.R. 
§ 3.102, which require that reasonable doubt on any issue be 
resolved in the appellant's favor, clearly dictate that such 
signs and symptoms be attributed to the service-connected 
condition.  61 Fed. Reg. 52698 (Oct. 8, 1996).").

Likewise, as the claim of entitlement to service connection 
for a psychiatric disability, a March 1976 physical profile 
noted that there was evidence of emotional and attitudinal 
problems which may compromise the veteran's judgment and 
reliability in service.  Further, his April 1976 separation 
examination included the veteran's self-reported history of a 
problem with depression.  Post-service, the treatment records 
from Juan Garcia, M.D., show the veteran's complaints and 
treatment for depression starting in at least June 1992.  
Accordingly, a remand is required to obtain a medical opinion 
as to the relationship, if any, between current psychiatric 
disability and military service.  See 38 U.S.C.A. § 5103A(d). 

On remand the veteran should also be notified that the record 
is almost completely devoid of medical records showing 
treatment for either of the claimed problems for 
approximately the first 20 years after his 1973 separation 
from service and because such evidence could be critical to 
his claim he should be invited to identify the location of 
these records so VA may obtain them on his behalf.  See 
38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.303 (2006).

Moreover, a review of the record on appeal shows a number of 
records already identified by the veteran which have not been 
associated with the claims file.  Specifically, while the 
veteran filed a claim for Workers Compensation due to a March 
1999 injury to his thoracic and cervical spines, complete 
copies of these records do not appear in the claims file.  
Similarly, while the veteran provided VA with authorizations 
to obtain his records from, among other places, Midland 
Independent School District a request for these records was 
not thereafter undertaken by VA.  Likewise, while the veteran 
testified that he had been treated at the Big Spring VA 
Medical Center since 1998 copies of these records do not 
appear in the claims file.  Furthermore, while the veteran 
testified that VA referred him to a private chiropractor who 
told him that current back disability was related to his in-
service injury and he had a letter to that effect, neither a 
copy of that letter or that chiropractor's records appear in 
the claims file.  Therefore, on remand, a request for all of 
the above records should be undertaken by the RO.  Id.

Accordingly, the appeal is REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
invite him to file any relevant records, 
including employment records, from his 
first 20 years following his 1973 
separation from military service 
including a copy of the chiropractic 
letter referred to at the January 2007 
hearing.  If the veteran thereafter 
provides authorizations, request for all 
identified records should be made by VA.  
If any pertinent records are not 
available, or if the search for the 
records yields negative results, that 
fact should clearly be documented in the 
claims file and the veteran notified in 
writing.  

2.  The RO should obtain from the State 
of Texas the records pertinent to the 
appellant's claim for Workers 
Compensation as well as the medical 
records relied upon concerning that 
claim.  If any pertinent records are not 
available, or if the search for the 
records yields negative results, that 
fact should clearly be documented in the 
claims file and the veteran notified in 
writing.  

3.  After obtaining all needed 
authorizations, the RO should obtain and 
associate with the record the veteran's 
records from Midland Independent School 
District, his post-1998 records from the 
Big Spring VA Medical Center, and all of 
his records from his private chiropractor 
including a copy of the letter he 
testified about.  If any pertinent 
records are not available or if the 
search for records yields negative 
results, that fact should clearly be 
documented in the claims file and the 
veteran notified in writing.  As to the 
VA treatment records, because these are 
Federal records, if they cannot be 
secured a written unavailability 
memorandum must be prepared and added to 
the claims folder.

4.  After undertaking the above 
development to the extent possible, the 
RO should make arrangements with an 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination to determine the etiology of 
any current back disability.  The claims 
folder is to be provided to the examiner 
for review in conjunction with the 
examination.  All indicated tests and 
studies deemed appropriate by the 
examiner must be accomplished, including 
x-rays, and all clinical findings should 
be reported in detail.  Thereafter, the 
examiner should provide a diagnosis of 
all current back disabilities; an opinion 
as to whether it is at least as likely as 
not (i.e., is there a 50/50 chance) that 
any currently diagnosed back disability 
was caused or aggravated by military 
service; and, if arthritis is diagnosed, 
whether it is at least as likely as not 
it manifested itself to a compensable 
degree within the first postservice year.

Note:  In providing the above opinions, 
the examiner should comment on the back 
injury found in the service medical 
records as well as the post-service back 
injury which was the subject of a claim 
for Workers Compensation. 

5.  After undertaking the above 
development to the extent possible, the 
RO should make arrangements with an 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination to determine the etiology of 
his current psychiatric disability.  The 
claims folder is to be provided to the 
examiner for review in conjunction with 
the examination.  All indicated tests and 
studies deemed appropriate by the 
examiner must be accomplished and all 
clinical findings should be reported in 
detail.  Thereafter, the examiner should 
provide an opinion as to the diagnosis of 
all current psychiatric disabilities; 
whether it is at least as likely as not 
(i.e., is there a 50/50 chance) that any 
currently diagnosed psychiatric 
disability was caused or aggravated by 
military service; and whether it is at 
least as likely as not that any currently 
diagnosed psychiatric disability 
manifested itself to a compensable degree 
within the first postservice year.

Note:  In providing the above opinions, 
the examiner should comment on the 
emotional and attitudinal problems found 
in the service medical records. 

6.  If additional evidence or information 
received or not received triggers a need 
for further development, assistance or 
notice under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), such 
as providing the veteran with updated 
notice of what evidence has been received 
and not received by VA as well as who has 
the duty to request evidence, then such 
development should be undertaken by the 
RO in accordance with the United States 
Court of Appeals for Veterans Claims 
(Court) holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  38 U.S.C.A. 
§§ 5100, 5103 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159 (2006).

7.  Thereafter, the RO must readjudicate 
the veteran's claims.  The RO is advised 
that it is to make a determination based 
on the law and regulations in effect at 
the time of their decision, to include 
any further changes in VCAA and any other 
applicable legal precedent.  If any of 
the benefits sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits since the March 2004 
statement of the case and all applicable 
laws and regulations considered pertinent 
to the issues currently on appeal.  A 
reasonable period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


